Citation Nr: 0619902	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  99-25 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected 
psychiatric disorder, currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1974 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  In September 2003, the Board remanded 
the veteran's claim to the RO for additional development.  
The case has been returned to the Board for appellate review.


FINDING OF FACT

The veteran's service-connected psychiatric disorder is 
manifested by symptoms that include depression, mood 
instability, anxiety, irritability, anger, impaired stress 
tolerance, and intermittent suicidal thoughts, which have 
resulted in occupational and social impairment with reduced 
reliability and productivity; occupational and social 
impairment with deficiencies in most areas is not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for the 
veteran's service-connected psychiatric disorder have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.130, Diagnostic Code 9432 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), during the pendency of this appeal, in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through March 2004 and March 2006 notice 
letters and supplemental statements of the case (SSOC) in 
June 2004 and March 2006, the RO notified the veteran and his 
representative of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
claim, and the bases for the denial of his claim.  After 
each, they were afforded the opportunity to respond.  Hence, 
the Board finds that the veteran has received notice of the 
information and evidence needed to substantiate his claim, 
and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the March 2004 and March 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Additionally, the March 2004 notice letter requested the 
veteran to submit medical evidence, statements, and treatment 
records regarding his disability.  The RO told the veteran to 
send it evidence in his possession if not already provided.  
Consequently, the Board finds that the veteran has been put 
on notice to submit any pertinent evidence that he may 
possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that the late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated 
ab initio to satisfy the requirements of the VCAA.  The March 
2006 notice letter also referred to criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in Tomah, 
Wisconsin and the VA Community Outpatient Clinic (CBOC) in 
Appleton, Wisconsin.  The veteran has submitted records from 
D.J.N., Ph.D.  Additionally, in October 1998 and December 
2004, the veteran was afforded VA examination in relation to 
his claim, the reports of which are of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claim on appeal that need to be obtained.

II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The veteran was originally granted service connection for 
paranoid schizophrenia in June 1976.  From that time, his 
psychiatric disorder has been variously diagnosed.  
Generally, since 1986, the medical evidence indicates a 
diagnosis of bipolar disorder as his service-connected 
psychiatric disorder and the RO has considered it as such.

The veteran's psychiatric disorder is currently evaluated as 
50 percent disabling under 38 C.F.R. § 4.130 (Diagnostic 
Code 9203) (2005) for mental disorders.  Under that code, a 
50 percent rating is assigned when there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  38 C.F.R. § 4.130 (Diagnostic 
Code 9203).

A review of the current medical records reveals that there is 
evidence that the veteran has reduced reliability and 
productivity due to symptoms associated with his bipolar 
disorder, which result in both occupational and social 
impairment.  However, the record does not show symptomatology 
consistent with occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  Thus, an evaluation 
in excess of the current rating is unwarranted, as the 
veteran's problems associated with bipolar disorder are more 
akin to the criteria for a 50 percent rating as opposed to 
that of the criteria for 70 percent.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9203).

In December 2004, the veteran underwent VA psychiatric 
examination.  He was diagnosed with bipolar disorder, not 
otherwise specified.  The veteran complained of depression, 
mood swings, irritability, a bad attitude, and passing 
suicidal thoughts without intention.  The examiner reported 
findings of cooperative and friendly disposition, normal 
speech, appropriate affect, relaxed and calm mood, and 
orientation in all spheres.  He also found the veteran to be 
rational, coherent, and have good hygiene, grooming, and 
memory.  Insight and judgment were grossly intact.  There 
were no indications of homicidal ideation, delusions, 
hallucinations, or other psychotic symptoms.  The examiner 
gave the opinion that the veteran's bipolar disorder resulted 
in moderate impairment of social, marital, and family 
functioning.  This was so, as the veteran has a good, 
although argumentative, relationship with his wife and 
family.  Additionally, he regularly attends church and has 
friends there.  Furthermore, the veteran has had a job as a 
certified nursing assistant since at least 2000.  Based on 
this evidence, it is not shown that the veteran suffers 
occupational and social impairment with deficiencies in most 
areas due to his bipolar disorder, as necessitated by the 70 
percent rating.  See 38 C.F.R. § 4.130 (Diagnostic 
Code 9203).

A December 2004 letter from the veteran's treating 
psychologist was also obtained as evidence.  Dr. D.J.N. gave 
the opinion that the veteran has not been violent in recent 
years and has done well with psychological therapy and with 
his ongoing involvement with his church.  The veteran has 
been able to maintain employment for the last several years 
to the point where he has given up social security 
disability.  Dr. D.J.N. went on to state that the veteran has 
been able to control most of the functional consequences of 
the symptoms manifested by his psychiatric disorder; that is, 
he has been able to work and maintain a relationship.  The 
psychologist did state that the veteran continued to 
experience intrusive thoughts, irritability, anger, mistrust, 
and chronic suicidal ideation, although he does not have the 
pressure to act on such thoughts.  Dr. D.J.N.'s findings are 
in line with that of the December 2004 VA examiner, who 
reviewed this letter prior to giving his opinion.  The 
functional impairment shown by the veteran's symptoms, as 
described by Dr. D.J.N., is not as severe as the impairment 
contemplated by the criteria of a 70 percent or higher 
rating.  Therefore, based on this evidence, no higher rating 
than the currently assigned 50 percent is warranted.

The veteran has also had treatment at the Appleton CBOC since 
the last VA examination.  A review of these treatment records 
reflect symptoms due to the veteran's bipolar disorder that 
do not rise to a level greater than the 50 percent rating 
currently assigned.  In January 2006, a progress note 
revealed the veteran to be alert and oriented.  His thought 
process was fluent and he spoke with regular rhythm and rate.  
There was no evidence of suicidal or homicidal ideation.  
There were no delusions or hallucinations.  Mood was pretty 
good and affect was euthymic.  The veteran stated that he was 
doing alright and had no problems with anxiety, although he 
was sometimes crabby.

Treatment records in 2005 support similar findings regarding 
the veteran's psychiatric disorder.  Prior treatment records 
and examinations in 1998 and 1999 reflect an increase in 
suicidal thoughts, but the veteran's symptoms as a whole 
never rose to a severity greater than that of the currently 
assigned 50 percent.  The veteran currently tends to have 
fewer suicidal thoughts or none at all, as shown by the 
recent VA treatment records.  While there are a few instances 
of exacerbation, for the most part the treatment records 
demonstrate symptoms that are associated with the criteria 
set forth in the 50 percent rating or lower.  Symptoms that 
would correlate to a rating of 70 percent or higher, such as 
suicidal ideation, obsessive rituals, near-continuous panic, 
spatial disorientation, and personal neglect, are not shown 
by the recent VA treatment records.

The Board also points out that the Global Assessment of 
Functioning (GAF) score assigned in this case is consistent 
with the currently assigned 50 percent evaluation.  According 
to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240 (1995).  The GAF score assigned in a 
case, like an examiner's assessment of the severity of a 
condition, is not dispositive of the evaluation issue; 
rather, it must be considered in light of the actual symptoms 
of the veteran's disorder (which provide the primary basis 
for the rating assigned).  See 38 C.F.R. § 4.126(a) (2005).

In this case, the only recent GAF score of record assigned to 
the veteran is 55.  A GAF score between 51 and 60 corresponds 
to moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  DSM-IV.  These types of 
symptoms and impairment correlate well to the symptoms set 
forth in the 50 percent rating criteria.  While the GAF score 
assigned to the veteran represents reduced reliability and 
productivity in occupational and social impairment, it does 
not represent the symptoms that lead to occupational and 
social impairment with deficiencies in most areas, as set for 
in the 70 percent rating criteria.  See 38 C.F.R. § 4.130 
(Diagnostic Code 9302).  Although a private examiner assigned 
a GAF score of 40 in October 1999, the Board finds that the 
GAF score of 55, as assigned in the December 2004 VA 
examination, is more in line with the current evidence 
depicted in the veteran's treatment records.  The VA examiner 
presented a comprehensive assessment, with in-depth rationale 
after a review of the entire claims file.  The Board finds 
the December 2004 opinion to be the most probative and 
persuasive in that regard.

The Board has considered the veteran's written contentions 
with regard to his claim for an increased rating for his 
service-connected psychiatric disorder.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
bipolar disorder is more severe than it is currently rated, 
as a lay person without the appropriate medical training or 
expertise, he simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions cannot provide a basis for a grant of an 
increased rating.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that bipolar disorder reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for a rating in excess of 50 percent for the veteran's 
service-connected psychiatric disorder must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for an increase, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for service-
connected psychiatric disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


